Citation Nr: 0717075	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974, including service in Korea. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In February 2007, the veteran, sitting at the RO in 
Huntington, West Virginia, testified during a hearing, 
conducted via video conference, with the undersigned sitting 
at the Board's main office in Washington, D.C.  A copy of the 
hearing transcript is in the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed September 1999 decision, the Board 
denied service connection for an acquired psychiatric 
disorder, to include PTSD. 

2.  The evidence associated with the claims file subsequent 
to the September 1999 Board decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

CONCLUSIONS OF LAW

1.  The September 1999 Board decision that denied entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD, is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100 (2006).

2.  Since the Board's September 1999 decision, new and 
material evidence has been received, and so the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, may be reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  

The Board points out that, although the RO apparently 
reopened the claim in the March 2006 supplemental statement 
of the case (SSOC), and adjudicated it on the merits, the 
Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted). 

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  The 
Act and the implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to reopen a 
previously denied claim, Kent v. Nicholson, 20 Vet. App. 1 
(2006), and of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The timing 
requirement enunciated in Pelegrini applies equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  
Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received in June 2001, prior to that date. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  As with the amended definition of new and 
material evidence, they are not applicable to the veteran's 
claim to reopen, which was received before that date.  

In light of the Board's decision to reopen the previously 
denied claim for service connection for an acquired 
psychiatric disorder, to include PTSD, the Board finds that 
there is no prejudice to the veteran with respect to any 
possible notice deficiency involving VA's efforts to inform 
the veteran of the evidence necessary for reopening.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  And, in light of 
the Board's decision to remand the reopened claim for further 
evidentiary development, the Board will defer a discussion of 
VCAA compliance with respect to the reopened claim until such 
time as the Board reaches a decision on that matter.





II. Legal Criteria

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

III. Legal Analysis

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F. 3d 
1163,1167 (Fed. Cir. 2004).  

Similarly, establishing entitlement to service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006).

At the time of the unappealed September 1999 Board decision, 
which denied service connection for an acquired psychiatric 
disorder, to include PTSD, the record contained evidence of a 
current disability, including numerous psychiatric diagnoses, 
e.g., PTSD, somatization disorder, psychoneurotic reaction, 
generalized anxiety disorder, bipolar disorder, multi-
substance abuse, organic mood disorder, mood disorder not 
otherwise specified (NOS), personality disorder NOS with 
significant borderline traits, and major depressive disorder.  
The record also contained an opinion purporting to relate the 
diagnosis of PTSD to the veteran's military service.  Absent 
from the record at that time was evidence, other than the 
veteran's own account and the diagnosis of PTSD, that 
substantiated the veteran's claimed in-service stressors.  
Also absent was evidence of diagnosis or notation of a 
chronic psychiatric disorder in service, and competent 
evidence purporting to relate an injury or disease in service 
to a current psychiatric diagnosis.  

In June 2001, the RO received the veteran's current request 
to reopen his claim.  Received since the September 1999 Board 
decision is a letter from the veteran's private therapist, 
D.F., dated in July 2005, which relates a diagnosis of PTSD 
to the veteran's military service, and which provides a more 
detailed discussion of the veteran's alleged stressors, and 
how they relate to the diagnosis.  Also of record, are more 
recent VA medical records and the veteran's testimony during 
his February 2007 hearing, in which he described receiving 
continuous medical treatment for a psychiatric disorder 
("nerves") since before his discharge from service.  For 
purposes of the new and material determination, the veteran's 
statements to the therapist are deemed to be credible.  
Justus, 3 Vet. App. at 513.  Moreover, consistent with Hodge, 
this evidence certainly contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability.  Accordingly, the Board finds 
that this new medical opinion, from D.F., is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  It is therefore considered new and 
material evidence, and the Board concludes that reopening of 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is in order.

However, the adjudication of the appellant's claim does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection for an 
acquired psychiatric disorder, to include PTSD, assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2006).  Here, as noted below in the Remand, the Board 
is requesting additional development with respect to the 
underlying claim of service connection for an acquired 
psychiatric disorder, to include PTSD, and will issue a final 
decision once that development is complete, if the case is 
ultimately returned to the Board.





ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is reopened, and the 
appeal is, to that extent, granted.


REMAND

The Board notes that the claim file contains a copy of the 
first page of an April 1993 Social Security Administration 
(SSA) disability award letter, indicating that the veteran 
was granted SSA disability benefits for unidentified 
disabilities.  Although the veteran stated during the 
February 2007 hearing that he submitted all SSA records in 
his possession, there is no indication that he had copies of 
all of the records used by SSA in its decision.  Moreover, 
there is no indication that an effort has yet been undertaken 
by the RO to contact SSA directly and verify that all 
pertinent records have been submitted.  The Court has held 
that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro v. Gober, supra. Accordingly, the veteran's SSA records 
should be obtained in connection with his claim.

As set out above, the VCAA requires that VA make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. 

The Board also notes that the claim files contain private 
treatment records, dated from February 1974 to January 1977, 
and indicating that, in February 1975, the Valium was 
prescribed for the veteran's nerves, within a year of his 
discharge, and that it was apparently prescribed through 
January 1976.  However, there is no specific disability 
diagnosed in this record, and there is no medical opinion of 
record that purports to establish the onset of a specific 
acquired psychiatric disability within a year of service, or 
that such disability became manifest to a compensable degree 
within that period.  Given the myriad of psychiatric 
diagnoses in the claims files, the Board believes it would be 
helpful to have the veteran undergo VA examination and have 
the examiner reconcile the varied psychiatric diagnoses.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the appellant 
appropriate notice under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claim on appeal, as outlined by 
the court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO/AMC should contact the SSA and 
request copies of the veteran's disability 
records, including the decision granting 
him benefits and all supporting medical 
records, and any subsequent disability 
evaluations.  Any response received from 
SSA should be included in the claim file.

3.	Then, the veteran should be scheduled 
for a VA psychiatric examination, 
preferably performed by a psychiatrist 
experienced in evaluating post-traumatic 
stress disorders, to determine the 
diagnoses of any psychiatric disorder(s) 
that are present.  The veteran's medical 
records, including his service medical 
records, should be reviewed by the 
examiner in conjunction with the 
examination.  A complete history of the 
claimed disorder(s) should be obtained 
from the veteran.  All indicated tests and 
studies should be conducted and all 
clinical findings should be reported in 
detail. 

a.  The examiner is advised that the 
veteran served in Korea from January 
1973 to February 1974, that his 
military occupation was Hawk fire 
control crewman, and that he maintains 
that his job was fire control operator 
in a Hawk missile unit, charged with 
observing for enemy aircraft.  He 
contends that he was never fired upon 
but felt there was always a chance it 
would happen, that he found stressful. 

b.  The examiner should elicit as much 
detail as possible from the veteran as 
to such claimed stressor(s), e.g., 
locations, dates, and identities of 
individuals involved.  Then, pending 
verification of the veteran's exposure 
thereto, the examiner should consider 
the veteran's alleged in-service 
stressors for the purpose of 
determining whether such stressors were 
severe enough to have caused the 
current psychiatric symptoms, and 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the in-service stressors.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.

c.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.

d.  If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any such diagnosed 
psychiatric disorder was caused by 
military service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  

e.  In rendering an opinion, the 
examiner is particularly requested to 
reconcile the veteran's other 
psychiatric diagnoses, e.g., chronic 
anxiety (in 1981 private records); 
severe psychoneurotic gastrointestinal 
reaction and somatization disorder (in 
1982 private records); generalized 
anxiety disorder, PTSD -provisional (by 
the January 1992 VA examiner); organic 
mood disorder and organic personality 
disorder, provisional (in March 1992 
private records); bipolar disorder, 
mixed (by the February 1993 and 
February 1996 VA examiners); PTSD (by 
the March 1994 and January 1995 VA 
examiners); bipolar disorder, depressed 
type (by the April 1994 VA examiner); 
anxiety disorder, mood disorder, 
personality disorder with significant 
borderline traits (by the December 1998 
VA examiner); anxiety disorder, major 
depressive disorder, and a need to rule 
out PTSD (in the January 2004 VA 
outpatient records); mood disorder, 
anxiety disorder, and a need to rule 
out PTSD (in the July 2004 VA 
outpatient records); and testing 
suggestive of PTSD (in the January 2005 
VA outpatient records). 

f.  The examiner is further requested 
to review the February 1975 record 
(showing a prescription for Valium) 
and, to the extent possible, provide an 
opinion as to whether it can be 
determined from this record as to 
whether an acquired psychiatric 
disorder existed at that time.  The 
examiner is also asked to render an 
opinion as to whether the dosage of 
Valium prescribed to the veteran in 
February 1975 and through 1976 would be 
considered a continuous course of 
medication, or that rendered for 
occasional (as needed) use.  

g.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The claims files must be 
made available to the examiner for 
review in conjunction with the 
examination, for a proper understanding 
of the veteran's medical history.  The 
examination report is to reflect 
whether such a review of the claims 
files was made.

NOTE: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

3.	Thereafter, the RO or AMC should 
undertake any other development it 
determines to be warranted.  If the 
veteran identifies any additional 
stressors, including in the examination 
report, the RO or AMC should determine 
whether there is sufficient detail to 
attempt further verification through 
appropriate state and federal 
organizations.  

4.	Thereafter, the RO should readjudicate 
the appellant's claim for entitlement 
to service connection for an acquired 
psychiatric disorder, to include PTSD.  
If the benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the March 2006 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs
-

